Citation Nr: 0415586	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss prior to January 27, 2003.

2.  Entitlement to a rating in excess of 10 percent for left 
ear hearing loss from January 27, 2003.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claim for increase for a left ear hearing loss.  

In his substantive appeal, received by the RO in April 2003, 
the veteran requested a  hearing before the Board, sitting at 
the RO.  That request was modified by the veteran in May 2003 
correspondence in which he stated that, in lieu of a travel 
board hearing, he wished to have a hearing before the RO's 
hearing officer.  That proceeding was held in June 2003, and 
a transcript of that hearing is of record.  

By action of the RO's hearing officer in January 2004, the 
rating assigned for the veteran's left ear hearing loss was 
increased to 10 percent, effective from January 27, 2003.  
The foregoing date was the day on which the veteran's notice 
of disagreement was received by the RO.  To the extent that 
such action divides the appeal period into two separate time 
frames, the issues as identified on the title page of this 
document have been restyled.  


FINDINGS OF FACT

1.  Prior to January 27, 2003, not more than a level VIII 
left ear hearing loss was shown; service connection for 
hearing loss of the right ear was not in effect during that 
time frame and total deafness of the right ear is not 
indicated.  

2.  As of January 27, 2003, and subsequent thereto, not more 
than a level XI hearing loss is shown with respect to the 
left ear; service connection for hearing loss of the right 
ear was not in effect during that time period, nor was there 
shown to be present total right ear deafness.  

3.  An exceptional or unusual disability picture involving 
hearing loss of the veteran's left ear is not shown prior to, 
or on and after January 27, 2003.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for left ear hearing loss prior to January 27, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for hearing loss of the left ear from January 27, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  This law significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet .App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet .App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran in an August 2002 letter from the RO and through 
the RO's issuance of a statement of the case in April 2003 in 
which changes to 38 C.F.R. § 3.102 and § 3.159 were cited.  
Such documents in combination clearly delineated the division 
of responsibility between VA and the veteran in obtaining 
evidence from Federal and non-Federal sources.  In response 
to the August 2002 letter the veteran reported that all of 
his medical treatment had been obtained at the VA facility in 
Durham, North Carolina, and that he had no further evidence 
to submit.  He previously had advised the RO in writing that 
his hearing had been tested on only one occasion by the 
Durham VA since the RO last rated such disorder in 1990.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, through 
development efforts of the RO, the one and only record of VA 
outpatient treatment compiled in August 2002 was obtained and 
associated with the claims folder.  In addition, the veteran 
was afforded one or more VA examinations for evaluation of 
the disability in question.  As such, it is concluded that 
VA's duty-to-assist obligation has been fully satisfied in 
this instance.  

Fourthly, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet 
.App. 412 (2004), held, in part, that VCAA notice, as 
required by 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  This was 
accomplished in the specified sequence in this case, given 
that the VCAA notice was furnished in August 2002 and the 
initial evaluation was not effectuated until December 2002.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claim(s) for Increase for Hearing Loss of the Left Ear

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet .App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The record reflects that service connection for hearing loss 
of the left ear, due to trauma, was established by the RO in 
a rating decision of April 1975.  At that time, a 
noncompensable rating was assigned.  In connection with the 
claim for increase filed in August 2002, the denial of which 
forms the basis of the instant appeal, the veteran alleged 
that his hearing loss had deteriorated in recent years.  

For the purpose of rating the veteran's hearing loss, it is 
noted that the applicable criteria call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such 
results are then charted at 38 C.F.R. § 4.85, Tables VI and 
VII.  In order to establish entitlement to an increased 
evaluation for hearing loss, certain minimum levels combining 
the percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  Id.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet .App. 345 (1992)

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85(a) through 
(e).  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation under 
Table VII, the nonservice-connected ear will be assigned a 
Roman numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. 
§ 4.85(f).  

Audiological testing undertaken by VA in August 2002 
disclosed not more than a level VIII impairment of auditory 
acuity of the left ear.  Additional testing in October 2002 
by VA identified findings consistent with not more than level 
II hearing of the left ear.  The combinations of level VIII 
(left) and level I (right) hearing, or level II (left) and 
level I (right) hearing on such testing do not warrant the 
assignment of a compensable schedular evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

It was not until the time of further audiological testing in 
September 2003 that level XI hearing of the left ear was 
initially shown to be present.  It is noted that the reported 
pure tone threshold average at that time was 87 decibels, 
although such calculation appears to be based on the average 
of readings taken at the 500, 1000, 2000, 3000, and 4000 
Hertz levels.  By regulation, only the average of the 1000, 
2000, 3000, and 4000 Hertz levels is to be utilized, see 
38 C.F.R. § 4.85(d), and in this instance, such average is 86 
percent.  Such percentage in tandem with a speech recognition 
score of 0 percent results in a designation of level XI 
hearing for the left ear under 38 C.F.R. § 4.85, Tables VI 
and VII.  The level XI hearing impairment with respect to the 
left ear, in combination with the designated level I hearing 
of the right ear, warrants not more than a 10 percent rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

It is noted that no greater rating than 10 percent is 
assignable under Diagnostic Code 6100 where auditory acuity 
in the better ear, here the nonservice-connected right ear, 
is level I.  It likewise bears mentioning that all of the 
audiological testing performed during the applicable appeal 
period has failed to demonstrate total deafness of the right 
ear, such as would warrant an increase for the service-
connected disability at issue under 38 C.F.R. § 3.383 as 
relating to paired organs.  Moreover, an exceptional pattern 
of hearing impairment, as defined by 38 C.F.R. § 4.86(b), is 
not indicated in this instance.  While an exceptional pattern 
of hearing loss, pursuant to 38 C.F.R. § 4.85(a) is 
demonstrated on testing in September 2003, the rating 
criteria therein set forth do not provide a basis for the 
assignment of a schedular evaluation in excess of 10 percent 
in this instance.  

On the basis of the foregoing, a compensable rating for 
hearing loss of the left ear prior to January 27, 2003 is not 
warranted, and not more than a 10 percent schedular rating is 
for assignment as of January 27, 2003, or thereafter.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  In this case it is not 
shown by the evidence that the service-connected disability 
in question has necessitated frequent periods of hospital 
care or resulted in a marked interference with the veteran's 
employment.  The veteran's testimony in support of 
extraschedular entitlement is otherwise unsupported.  As 
such, extraschedular criteria in no way provide a basis for 
the assignment of an increase in the disability ratings 
assigned for hearing loss of the veteran's left ear prior to, 
or on and after January 27, 2003.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
empathizes with the veteran's difficulties due to hearing 
loss, the Board is constrained to abide by the dispositive 
law and regulations.  In light of the above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for either period in 
question, and denial of the appeal in its entirety is 
therefore required.  


ORDER

Entitlement to a compensable rating for hearing loss of the 
left ear prior to January 27, 2003, is denied.  Entitlement 
to a rating in excess of 10 percent for hearing loss of the 
left ear from January 27, 2003, is denied.  

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



